Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on May 5, 2021.
Claims 1-10 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites assigning a student to challenge a failed task again.  This phrase lacks proper antecedent basis as there is no first assignment of the failed task to a student.
Claim 10 recite a positioning module and a shooting module.  These terms are not defined by the specification and are unclear as to what modules these elements encompass.  For examination purposes, these elements will be broadly understood as relating to video.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) (a): storing a plurality of task packages in the task database, wherein the plurality of task packages comprises sub-task packages configured for the students to execute a 10plurality of tasks, each of the sub-task packages comprises a validation program configured for acceptance of an execution result of one of the students and for statistics of an execution score and a completion rate of the execution result.
This is an abstract idea directed to Certain Methods of Organizing Human Activity.  The presentation, assignment and evaluation of tasks performed by students is descriptive of the activities of a teacher.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of teaching. The recitations of “a server comprising a processor, a memory storage unit and a communication unit,”, do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [0023].  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “the validation program automatically posts the execution score on a status wall of a webpage; and displaying an amount or a ratio of completed tasks of one of the students on the 15status wall” are insignificant extra-solution activities that are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  
Dependent claims 2-10 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further activities that a teacher undertakes with students (claims 2, 5, 6, 9), further insignificant extra-solution activities related to the presentation of student results (claims 3, 4, 7) and details regarding the platform that the abstract idea is implemented upon (claims 8 and 10). Similar to the independent claims, the dependent claims generally “apply” the concept of teaching and evaluating tasks. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 1.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xakellis (US Pub. No. 2014/0147825) in view of Anderson et al. (US Pat. No. 6,513,042). 
Claim 1: Xakellis discloses validating learning outcomes of student, wherein the method is applied to a server comprising a processor, a memory storage unit and a communication unit, ([0007] In one embodiment, a digital class management system is provided that includes a server and a client device in communication with the server. The client device displays digital documents stored on the server to a user where the digital document includes text, images, and white space. An input communicates with the server so that movements of the input relative to the client device cause the display device to display the movements on the digital document. More specifically, user input to the client device changes the displayed document and are also communicated to the server and saved to the stored version of the document on the server.) 5the processor executes a teaching application, ([0003] In recent years, classroom lectures, lesson plans, assignments, quizzes and tests are being stored on secure websites accessible by students, teachers and parents using a password. Providing such access to students' grades, assignments and tests allows teachers and parents to be able to monitor a student's progress and provide differentiated instruction to those students.) the teaching application is stored in the memory storage unit ([0004] Presently, there are many digital resources available to promote student assessment and learning. For example, classroom lectures or other educational videos can be uploaded to web-based video sites such as YouTube.RTM. or similar sites. Online access allows teachers to be able to upload assignments to a website for students to complete online or download and work on at home. In this regard, digital content can be stored on a website for use by students, teachers or parents. Digital documents can be sent to students by e-mail, stored in a drop box, stored on flash drives or printed out by a user. Although access to these documents is enhanced, managing and organizing these digital documents still poses a big challenge for teachers.) and the teaching application executes steps of: 
(a): storing a plurality of task packages wherein the plurality of task packages comprises sub-task packages configured for the students to execute a 10plurality of tasks, ([0022] Initially, teachers can re-use existing homework assignments/worksheets, quizzes, tests, etc. to upload to the digital classroom site 100 as shown in FIG. 1. In the future, the uploaded documents can be used or revised as needed. In another embodiment, the worksheets, assignments, quizzes, tests or other documents are created online and stored or saved on the website.)  
(b): displaying an amount or a ratio of completed tasks of one of the students on the 15status wall. ([0025] Referring now to FIG. 4, after an assignment has been completed, the digital classroom website 100 displays an indicator 130 that the student has completed all of their assignments or work on the task/assignment list 102. For example, the website screen 104 shown in FIG. 4 indicates that the student has "All Work Completed!" The teacher can then access the site 100 and review the student's work and provide feedback and grades for the particular assignments. In this example, the student received a 75% or "C" on the pre-algebra assignment of FIG. 3 and a 95% or "A" on an English assignment. A student can click on the link 132 associated with the grades to access those particular assignments and see the basis for the grades and the teacher's comments if any. Alternatively, the assignment or task list 102 can include a separate column indicating the grade and another separate column that provides the link to the completed assignment or task.)
Xakellis does not explicitly disclose that the communication unit is configured for a plurality of students to log in through network, comprises a task database each of the sub-task packages where the sub-task packages comprise a validation program configured for acceptance of an execution result of one of the students and for statistics of an execution score and a completion rate of the execution result, and the validation program automatically posts the execution score on a status wall of a webpage.
Anderson, however, discloses a database (Fig. 3; 40); a log-in: (C3; L1-3: …permits data transfer with the remote terminals 14 and 16 whereby test-makers and test-takers may log onto the host system 12 and either make or take tests.); a validation program configured for acceptance of an execution result of one of the students and for statistics of an execution score and a completion rate of the execution result, and the validation program automatically posts the execution score on a status wall of a webpage: (C5; L66 – C6; L8: The test is then almost instantaneously scored and the test-taker is provided with the results. (FIG. 7D) Each question is followed by a statement of the test-taker's inputted answer and the correctness thereof. If the test-taker inputted answer was incorrect, the explanation is provided (questions 1 and 4). The web page also provides a score board summarizing the number of correct answers, wrong answers, unanswered questions and the points associated therewith. The footer is provided under the score board to help the test-taker interpret his performance on the test.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a database, logging-in and validating and displaying results, as disclosed by Anderson in the system disclosed by Xakellis, for the motivation of providing a method of additionally or alternatively providing a method of posting a test on-line for potential test-takers wherein the test is placed in a restricted directory. In this case, the test-taker is required to input a password to access the compiled test. The restricted directory may include tests made on-line and/or standardized tests directly input into the system. For example, the restricted directory could include academic practice tests and a school could enroll students at a set cost per school year. Alternatively, an institution could be charged based on each time a test is taken or each time the web site is visited. (Anderson; C1; L44-54).
Claim 6:  Xakellis discloses tasks previously taught by a coach. [0001] This invention relates generally to a method, software and computer program product for use in education, and specifically to a digital classroom management system that enhances interaction between users, such as teachers, students and parents, for improving the students' engagement and learning.

Claims 2, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xakellis  in view of Anderson in view of Gal et al.  (US Pub. No. 2014/0335497).
Claim 2:  Xakellis/Anderson does not disclose assigning one of the students to challenge a failed task.
Gal, however, discloses [0125] In some embodiments, the teacher station 310 is used to perform operations of teaching tools, for example, lesson planning, real-time class management, presentation of educational content, allocation of differential assignment of content to students (e.g., to individual students or to groups of students), differential assignment of learning activities or learning objects to students (e.g., to individual students or to groups of students), adaptive assignment of content or learning activities or learning objects to students (e.g., based on their past performance in one or more learning activities, past successes, past failures, identified strengths, identified weaknesses),  [0177] These indications of the knowledge map, the personal study map, the student's learning curve, and/or the progress reports, together with the real-time reporting features and alerts (e.g., as created by the alerts module 885 of FIG. 8) may provide the teacher valuable information for managing the pedagogic process (for example: indicating to the teacher that a certain teaching or learning process did not produce the planed results; that a certain student or group of students did not perform as anticipated; that a student failed an assessment event or failed to perform according to instructions) and may assist the teacher to take measures for shortening the correction cycle (e.g., re-arranging the order or flow of activities; refining pre-defined conditions for alerts or for optional content allocation; allocating to a student or a group of students some additional content or exercises).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a assigning a new challenge based on a failed task, as disclosed by Gal in the system disclosed by Xakellis/Anderson, for the motivation of providing a method of assisting the teacher to take measures for shortening the correction cycle. (Gal; [0177]).
Claim 7:  Xakellis/Anderson does not disclose displaying an amount or ratio of failed tasks.
Gal, however, discloses [0132] In some embodiments, system 300 performs ongoing assessment of students performance based on their operation of student stations 301-303. For example, instead of or in addition to conventional event-based quizzes or examinations, system 300 monitors the successes and the failures of individual students in individual learning objects or learning activities. For example, the teacher utilizes the teacher station 310 to allocate or distribute various learning activities or learning objects to various students or groups of students. The teacher utilizes the teacher station 310 to allocate a first learning object and a second learning object to a first group of students, including Student A who utilizes student station 301; and the teacher utilizes the teacher station 310 to allocate the first learning object and a third learning object to a second group of students, including Student B who utilizes student station 302. [0134] System 300 generates reports at various times and using various methods, for example, based on the choice of the teacher utilizing the teacher station 310. For example, the teacher station 310 may generate one or more types of reports, e.g., individual student reports, group reports, class reports, an alert-type message that alerts the teacher to a particular event (e.g., failure or success of a student or a group of students), or the like. Reports may be generated, for example, at the end of a lesson; at particular times (e.g., at a certain hour); at pre-defined time intervals (e.g., every ten minutes, every school-day, every week); upon demand, request or command of a teacher utilizing the teacher station; upon a triggering event or when one or more conditions are met, e.g., upon completion of a certain learning activity by a student or group of students, a student failing a learning activity, a pre-defined percentage of students failing a learning activity, a student succeeding in a learning activity, a pre-defined percentage of students succeeding in a learning activity, or the like.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included displaying an amount or ratio of failed tasks, as disclosed by Gal in the system disclosed by Xakellis/Anderson, for the motivation of providing a method of alerting a teacher to the progress (or failure of progress) for the students. (Gal; [0134]).
Claim 10:  Xakellis discloses a timer module ([0024] …The screen also includes an input 128 entitled "Save" that allows a student to save their work as they are working on the worksheet. This feature allows the student so save their work so that they can work on an assignment on different days and/or at different times if needed.), a positioning module ([0007] In one embodiment, a digital class management system is provided that includes a server and a client device in communication with the server. The client device displays digital documents stored on the server to a user where the digital document includes text, images, and white space. An input communicates with the server so that movements of the input relative to the client device cause the display device to display the movements on the digital document.). Xakellis does not disclose voice recording or a shooting module.
Gal, however, discloses [0240] In some embodiments, a learning object may present to the student an input (e.g., text, graphics, animations, audio/video) accompanied by a question and an answering mechanism, e.g., a field for typing in a textual response and submitting the response, a mechanism for selecting one answer or multiple answers from multiple choices presented, a mechanism allowing the student to draw, or the like. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included audio and video capabilities, as disclosed by Gal in the system disclosed by Xakellis/Anderson, for the motivation of providing a method of recording student responses and enabling the use or learning materials in audio and video form.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xakellis  in view of Anderson in view of Official Notice.
Claim 3:  Xakellis/Anderson does not disclose presenting scores or completion rates in the form of radar or pie charts.
However, the Examiner takes Official Notice that radar and pie charts are old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included presenting scores or completion rates in the form of radar or pie charts in the system disclosed by Xakellis/Anderson, for the motivation of providing a visualization of student progress in order to help a teacher understand where to focus teaching resources for meeting school district learning goals.
Claim 10:  Xakellis discloses a timer module ([0024] …The screen also includes an input 128 entitled "Save" that allows a student to save their work as they are working on the worksheet. This feature allows the student so save their work so that they can work on an assignment on different days and/or at different times if needed.), a positioning module ([0007] In one embodiment, a digital class management system is provided that includes a server and a client device in communication with the server. The client device displays digital documents stored on the server to a user where the digital document includes text, images, and white space. An input communicates with the server so that movements of the input relative to the client device cause the display device to display the movements on the digital document.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xakellis  in view of Anderson in view of Gal in view of Official Notice.
Claim 4:  Xakellis/Anderson does not disclose ranking scores or student messaging.
Gal, however, discloses  [0141]: The collaboration tools 330 may further provide a collaborative workspace, where students may work together on a common assignment, optionally displaying in real-time peers that are available online for chat or instant messaging (e.g., represented using real-life names, user-names, avatars, graphical items, textual items, photographs, links, or the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included student messaging, as disclosed by Gal,  in the system disclosed by Xakellis/Anderson, for the motivation of providing a tool that allows students to collaborate. (Gal; [0141]).
The Examiner further takes Official Notice that ranking scores from high to low is old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ranking scores in the system disclosed by Xakellis/Anderson/Gal, for the motivation of providing a visualization of student accomplishment through a type of test leaderboard.
Claim 9:  Xakellis/Anderson does not disclose a student personal file.
Gal, however, discloses a student profile with an age ([0295]) and the use of avatars ([0141]) but does not disclose the contents for the profile.
The Examiner takes Official Notice that attributes such as name/nickname/user identity, gender, city, relationship status are old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included name/nickname/user identity, gender, city, relationship status in a student profile in the system disclosed by Xakellis/Anderson/Gal, for the motivation of providing pertinent student identification and location information for a teacher to enable communication with the student.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xakellis  in view of Anderson in view of Rogers et al. (US Pub. No. 2008/0102430).
Claim 5:  Xakellis discloses task types to be completed at specified locations (0020] On the digital classroom site, teachers can upload lessons, lectures, quizzes, tests, assignments and other documents for students to complete online and then turn in for grading. It should be appreciated that other educational resources can also be provided on the digital classroom website such as essays, book reports and other types of papers.), tasks to be completed at preset times ([0026] The teacher's page 134 also includes an area 144, such as the boxed area on the top right of the screen, that allows the teacher to provide a status of an assignment such as "Handed In," "Missing," "Excused," "Late" or "Private.") and the validation program determining whether the takes are complete ([0025] Referring now to FIG. 4, after an assignment has been completed, the digital classroom website 100 displays an indicator 130 that the student has completed all of their assignments or work on the task/assignment list 102. For example, the website screen 104 shown in FIG. 4 indicates that the student has "All Work Completed!" The teacher can then access the site 100 and review the student's work and provide feedback and grades for the particular assignments.).  Xakellis does not disclose a task reminder animation.
Rogers, however, discloses [0126] animation as time continues to elapse. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a reminder animation as disclosed by Rogers in the system disclosed by Xakellis/Anderson for the motivation of providing a visual tool for helping track elapsed time.  By combining this feature with the teaching of Xakellis, a student would be reminded of the elapsed time during a timed activity such as a test.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xakellis  in view of Anderson in view of Puckett et al. (US Pub. No. 2014/0297409).
Claim 8:  Anderson, as combined above with Xakellis, discloses a student log in: (C3; L1-3: …permits data transfer with the remote terminals 14 and 16 whereby test-makers and test-takers may log onto the host system 12 and either make or take tests.).  Xakellis discloses  various electronic networking devices: [0021] The students can access the assignments or other documents using a school provided computer or a personal computer such as an iPad.RTM. or a home desktop or laptop computer. It is also contemplated that the students can access and complete the documents using a cellular phone, PDA or similar device. Xakellis does not disclose GPS.
Puckett, however, disclose GPS: [0079] In an embodiment, the DAS can receive the GPS location of a user from a user's mobile device, e.g. cell phone and/or smartphone. By such GPS data the DAS can process an associated location, e.g. the mall or an address. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included GPS as disclosed by Puckett in the system disclosed by Xakellis/Anderson for the motivation of providing a method of determining a student’s location.  For example, Puckett uses the GPS data as a means of targeting reward advertisements to students. [0081] In an embodiment, the DAS can receive a GPS location of a user from a device, such as a mobile device. The system can check the GPS location and process that data against a fence associated with a location, e.g. a physical store. If the GPS location is within the fence, i.e. satisfies the location criteria of the fence then the system can select an advertisement from the physical store.

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629